Case 1:14-cv-08979-JGK Document 145 Filed 09/13/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BISHME AYERS,
Plaintiff, 14-cv-8979 (dJGK)

- against - ORDER

 

CITY OF NEW YORK ET AL.,
Defendant.

 

JOHN G. KOELTL, District Judge:

For the reasons explained on the record at the teleconference
held on September 9, 2021, the parties’ requests are decided as

indicated therein.

The Clerk of Court is directed to close docket numbers 135

and 137.

SO ORDERED.

 

Dated: New York, New York _
September 13, 2021 CN FN
John G. Koeitl

United States District Judge

 
